IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                              June 9, 2004 Session

       SUSAN BEGLEY v. STATE OF TENNESSEE AND TENNESSEE
               DEPARTMENT OF TRANSPORTATION

                Appeal from the Claims Commission for the Eastern Division
                   No. 20101735     Vance W. Cheek, Jr., Commissioner



                 No. E2004-00202-COA-R3-CV - FILED OCTOBER 7, 2004




                                    DISSENTING OPINION


               Assuming arguendo that the State’s parked vehicle was a contributing proximate
cause of the accident, the Commissioner’s and the majority’s approach by focusing almost
exclusively on the defendant’s parked vehicle and its location, led them in my view to the wrong
conclusion. The majority is unable to point to any specific regulatory or statutory violations by the
defendant. In contrast, the deceased violated numerous statutes, as well as common law violations.
See Tenn. Code Ann. § 55-8-101 et seq., Operation of Vehicles - Rules of the Road.

               Clearly, in my opinion, the deceased by leaving the main traveled portion of the road
violated several rules of the road. By driving onto the shoulder and striking a stationery vehicle, he
was more than 50% at fault for this accident.

               I would reverse the Judgment of the Claims Commission.




                                                      ______________________________
                                                      HERSCHEL PICKENS FRANKS, P.J.